     Case 2:19-cv-00028-JLS-KS Document 58 Filed 09/07/21 Page 1 of 1 Page ID #:3730




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
       MARQUISE ELMO CALIZ,              )        NO. CV 19-00028-JLS (KS)
11                                       )
                   Petitioner,
12          v.                           )
                                         )        ORDER ACCEPTING FINDINGS AND
13                                       )        RECOMMENDATIONS OF UNITED
       WARDEN,                           )        STATES MAGISTRATE JUDGE
14
                       Respondent.       )
15
       _________________________________ )
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition for Writ
19    of Habeas Corpus (“Petition”), all of the records herein, and the Report and Recommendation
20    of United States Magistrate Judge (“Report”). The time for filing Objections to the Report has
21    passed, and no Objections have been filed with the Court. Having completed its review, the
22    Court accepts the findings and recommendations set forth in the Report. Accordingly, IT IS
23    ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing
24    this action with prejudice.
25
26     DATED: September 07, 2021                            ________________________________
27                                                                JOSEPHINE L. STATON
                                                            UNITED STATES DISTRICT JUDGE
28
